NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARC ANTHONY LOWELL ENDSLEY,                    No. 18-15737
AKA Marc Endsley,
                                                D.C. No. 3:17-cv-05038-WHA
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

EDMUND G. BROWN, Jr.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Civil detainee Marc Anthony Lowell Endsley, AKA Marc Endsley, appeals

pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

alleging due process and equal protection claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii) for failure to state a claim. Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

        The district court properly dismissed Endsley’s due process claim because

Endsley failed to allege facts sufficient to show that any defendant made a decision

that was “such a substantial departure from accepted professional judgment,

practice, or standards as to demonstrate that the person responsible actually did not

base the decision on such a judgment.” Youngberg v. Romeo, 457 U.S. 307, 323

(1982).

        The district court properly dismissed Endsley’s equal protection claim

because Endsley failed to allege facts sufficient to show that he was treated

differently from similarly situated individuals. See Serrano v. Francis, 345 F.3d

1071, 1081-82 (9th Cir. 2003) (elements of equal protection claim).

        The district court did not abuse its discretion in declining to grant Endsley

leave to file an amended complaint. See Chappel v. Lab. Corp., 232 F.3d 719,

725-26 (9th Cir. 2000) (providing standard of review and explaining that a “district

court acts within its discretion to deny leave to amend when amendment would be

futile . . .”).

        We do not consider arguments and allegations raised for the first time on

                                            2                                    18-15737
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Endsley’s request for appointment of counsel, set forth in his opening brief,

is denied.

      AFFIRMED.




                                         3                                   18-15737